DETAILED ACTION
Corrected Notice of Allowability
	This is a Corrected Notice of Allowability which supersedes the Notice of Allowability mailed 2/3/2022.
	This Corrected Notice is made to correct an error in the Examiner’s amendments made in the previous Notice. Specifically, the Examiner’s amendments made in the previous Notice cancel claim 9 without addressing the fact that claim 22 is a dependent of claim 9. This has been accounted for in the updated Examiner’s amendments below. See amendments below for details. This Corrected Notice is otherwise identical to the Notice mailed 2/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jenae Gureff on 1/18/2022.

The application has been amended as follows: 
Cancel withdrawn claims 1-7, 20, and 21.

With regard to claim 8: In line 5 insert --a volume of-- at the beginning of said line, before “pressurized gas”.
In line 5, insert --and-- after “pressurized gas” and before “configured to instantly release”.

Cancel claim 9.

With regard to claim 22: In line 1, replace “claim 9” with --claim 8--. 

Allowable Subject Matter
Claims 8, 10-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 is drawn to a coke oven comprising a device for leveling a heap of coal using gas blasts, i.e. instantly released blasts of compressed gas.
The closest prior art of record is Koppers (US 2,234,825) which teaches a coke oven having a leveling device that is similar to that of the claims and which uses pressurized gas to level a heap of coal.
Koppers does not teach or suggest a device for leveling a heap of coal comprising a storage vessel having an outlet, said storage vessel being filled with a volume of pressurized gas and configured to instantly release said volume of pressurized gas through said outlet to create gas blasts, as required by claim 8.
Prior art reference Harold (US 3,366,282) teaches a device which releases blasts of compressed gas, said device comprising a storage vessel (compressed air reservoir, not shown in Figures) having an outlet and being filled with a volume of compressed gas (compressed air) (Column 4 Line 55-65). However, Harold does not explicitly teach that said storage vessel is configured to instantly release said volume of pressurized gas through said outlet to create gas blasts. Thus, it is questionable whether or not the storage vessel of Harold’s device can be considered structurally analogous to the storage vessel in the device of claim 8. 
Regardless, the disclosure of Harold is drawn to a device which uses gas blasts to stimulate flow of coal from a container such as a bunker or hopper. There is no teaching, suggestion, or motivation in Harold or elsewhere in the prior art which would lead one of ordinary skill in the art to apply the device of Harold to the task of leveling heaps of coal in a coke oven. Therefore, regardless of whether or not the storage vessel of Harold’s device is structurally analogous to that of the claims, it would NOT have been obvious to one of ordinary skill in the art to modify the device of Koppers in view of Harold to arrive at the invention of claim 8.

In view of the above, claim 8 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772